Douglas, J.
Appellants’ appeals in this case involve Dr. Schulze’s trial testimony concerning Savage’s impotence, inability to work, need to self-catheterize, and loss of sensation in his feet. Appellants argue that Schulze testified as an expert witness concerning these matters and that his “opinions” on these issues were not discoverable prior to trial. Appellants claim that they were unfairly surprised or “ambushed” by Schulze’s testimony and that, therefore, the trial court abused its discretion in failing to grant the various motions to prohibit or limit Schulze’s “surprise” testimony, or in failing to grant a continuance. Appellees’ cross-appeal against CHS, Dr. *47Sveda and Stephen J. Sveda, M.D., Inc., claiming that the court of appeals erred in failing to address the merits of appellees’ assignment of errors in the court of appeals.
I

Appellants’ Appeals

With respect to appellants’ claims of “surprise” and of “trial by ambush,” we agree with the trial court and the court of appeals that appellants were not unfairly surprised by the trial testimony of Dr. Schulze. We find that the trial court did not abuse its discretion in admitting Dr. Schulze’s testimony at trial or in failing to grant a continuance, a mistrial, or a new trial.
Appellants knew of the severity and permanency of Savage’s injuries prior to trial. Savage was deposed on April 28, 1988, and again on September 5, 1989. In his depositions, Savage testified concerning his impotence, need to self-catheterize, numbness in the lower extremities, and inability to walk in a “normal way.” Savage described himself as “handicapped.” Several medical witnesses were also deposed before trial concerning the effects of cauda equina syndrome. The deposition testimony of these witnesses informed appellants that Savage’s known medical problems associated with cauda equina syndrome were permanent and irreversible. The injury to Savage was done (and his prospects for recovery ended) within hours of the May 14, 1987 chiropractic manipulation. Accordingly, it is clear that the information provided by Schulze’s trial testimony did not catch appellants by surprise.
Furthermore, it is evident that appellants were provided with a document during discovery which indicated that Dr. Schulze’s prognosis for Savage in July 1987 was that Savage had reached an “end stage” in terms of recovery. Schulze described Savage’s condition as severe and irreversible. This document further indicates that Schulze’s prognosis was that Savage would never again be able to walk without the aid of a walking device. During Schulze’s October 9, 1989 deposition, appellants could have inquired as to Schulze’s opinions concerning Savage’s physical condition and his ability to return to gainful employment. Schulze’s testimony on these issues was fairly predictable. For whatever reason, appellants chose not to inquire of Schulze concerning these matters.
Upon a complete review of the record before us, we are convinced that the trial court and court of appeals correctly determined that appellants were not prejudiced by Schulze’s trial testimony. The information provided by Schulze’s trial testimony and his opinions on these matters were all discoverable prior to trial. Accordingly, we affirm the judgment of the court of appeals on this issue.
*48II

Appellees’ Cross-Appeal

On cross-appeal, appellees have briefed and argued the issues which were assigned as error in their cross-appeal to the court of appeals. The court of appeals, relying on App.R. 12(B), did not address the merits of appellees’ assignments of error. We find that the court of appeals erred in this regard. Under these circumstances, we would normally remand this cause to the court of appeals for compliance with App.R. 12(A). However, appellees’ arguments concerning the constitutionality of R.C. 2305.27 and 2307.43 have recently been addressed by this court. A remand to the court of appeals on these issues is unnecessary.
In Morris v. Savoy (1991), 61 Ohio St.3d 684, 576 N.E.2d 765, this court determined that R.C. 2307.43 was unconstitutional. Savoy controls the determination of that issue in this case. Furthermore, a majority of this court adheres to the position that R.C. 2305.27 is constitutional. See Savoy, supra, and Hodge v. Middletown Hosp. Assn. (1991), 62 Ohio St.3d 236, 581 N.E.2d 529. We note, however, that the collateral sources of recovery in this case are workers’ compensation and Social Security benefits. In this regard, R.C. 2305.27 provides, in part: “ * * * in any medical claim, * * * an award of damages shall not be reduced by insurance proceeds or payments or other benefits paid under any insurance policy or contract where the premium or cost of such insurance policy or contract was paid either by or for the person who has obtained the award, or by his employer, or both, or by direct payments from his employer, but shall be reduced by any other collateral recovery for medical and hospital care, custodial care or rehabilitation services, and loss of earned income. * * * ”
As Justice Sweeney stated in his concurring and dissenting opinion in Savoy, supra: “The laws governing workers’ compensation establish a mandatory insurance scheme whereby employers must pay for ‘insurance’ coverage to compensate their employees for injuries sustained during the course of employment. Thus, workers’ compensation benefits constitute (within the meaning of R.C. 2305.27) payments under an insurance policy or contract where the premium or cost of the policy is paid for by the employer of the person who obtains the award. Hence, pursuant to R.C. 2305.27, workers’ compensation benefits cannot be set off against a damage award.” Id., 61 Ohio St.3d at 713, 576 N.E.2d at 786. We agree with Justice Sweeney’s assessment of this issue.
Furthermore, in Hodge, supra, syllabus, we held that: “Medicare Part A benefits fall under the definition of ‘insurance’ in R.C. 2305.27, and therefore do not reduce medical malpractice damage awards.” We believe that Social *49Security benefits are akin to workers’ compensation and Medicare Part A benefits in that all such benefits constitute (within the meaning of R.C. 2305.27) “ * * * insurance proceeds or payments or other benefits paid under any insurance policy or contract where the premium or cost of such insurance policy or contract was paid either by or for the person who has obtained the award, or by his employer, or both * * Accordingly, we hold that workers’ compensation and Social Security benefits fall under the definition of “insurance” in R.C. 2305.27, and therefore do not reduce medical malpractice damage awards.
The final issue, whether CHS was entitled to a directed verdict, is remanded to the court of appeals for compliance with App.R. 12(A).
Ill

Conclusion

We affirm the judgment of the court of appeals in part, and we reverse it in part. This cause is remanded to the court of appeals to decide the issue whether the trial court erred in directing a verdict in favor of CHS. Thereafter, we order that the court of appeals remand this cause to the trial court for reinstatement, in all respects, of the jury verdict as to appellants and, if appropriate, also with respect to CHS.

Judgment affirmed in part, reversed in part and cause remanded with instructions.

Sweeney and Resnick, JJ., concur.
H. Brown, J., concurs in part and dissents in part.
Moyer, C.J., Holmes and Wright, JJ., dissent.